     Case 2:16-cv-02249-TLN-AC Document 228 Filed 07/23/21 Page 1 of 1


1
2                        UNITED STATES DISTRICT COURT
3                 FOR THE EASTERN DISTRICT OF CALIFORNIA
4
5    MD HELICOPTERS, INC.,                       Case No. 2:16-cv-02249-TLN-AC
6                             Plaintiff,
                                                 ORDER REGARDING PAGE
7                       v.                       LIMIT FOR MD HELICOPTERS,
                                                 INC.’S COMBINED OPPOSITION
8    AEROMETALS, INC. and REX                    TO DEFENDANT AEROMETALS,
     KAMPHEFNER,                                 INC.’S MOTION TO DISMISS
9                                                COUNTS IV–VIII OF THE FIRST
                              Defendants.        AMENDED COMPLAINT AND
10                                               DEFENDANT REX
                                                 KAMPHEFNER’S MOTION TO
11                                               DISMISS COUNT XI OF THE
                                                 FIRST AMENDED COMPLAINT
12
13
14
15
           The Court has reviewed Plaintiff MD Helicopters, Inc.’s (“MDHI”) and
16
     Defendants Aerometals, Inc. (“Aerometals”) and Rex Kamphefner’s
17
     (“Kamphefner”) Joint Stipulation Regarding Page Limit for MDHI’s Combined
18
     Opposition to Aerometals’ Motion to Dismiss Counts IV-VIII of the First Amended
19
     Complaint (“Aerometals’ Motion”) and Kamphefner’s Motion to Dismiss Count XI
20
     of the First Amended Complaint (“Kamphefner’s Motion”). IT IS HEREBY
21
     ORDERED that MDHI may file a combined opposition to Aerometals’ Motion and
22
     Kamphefner’s Motion with a 25-page limit.
23
           IT IS SO ORDERED.
24
25
     Dated: July 23, 2021
26                                                  Troy L. Nunley
                                                    United States District Judge
27
28
                             ORDER REGARDING PAGE LIMITS
                              CASE NO. 2:16-CV-02249-TLN-AC
                                             1
